ON APPLICATION POR REHEARING.
Long, C. J.
This cause was in this court at the June term, 1896. An opinion was filed therein on July 21, 1896, and is reported, ante, 229. The cause was reversed, and decree directed to be entered here in favor of defendant Clark. Motion is now made by complainants for a rehearing. It is contended by counsel for complainants that the court erred in the construction given to the will of Thomas Phillips,' — -that, by the construction given, it suspends the power of alienation over the lands in question for a period of over four lives in being at the time of the creation of the estate. Such parts of the will as are necessary for its interpretation are set out in the former opinion.
Section 5531, 2 How. Stat., provides:
“The absolute power of alienation shall not be suspended by any limitation or condition whatever for a longer period than during the continuance of two lives in being at the creation of the estate,” etc.
At the time the will was made, the wife of Thomas Phillips was living. She died before the testator. Yet counsel contend she took by the terms of the will an estate for life. The will cannot be construed as taking effect when executed. No estate is created until the death of the testator. Until that time arrives the testator may change or alter it. The rule is well settled that the estate is created at the death of the testator, and not at the time *233the will is executed. Gray, in his Rule Against Perpetuities (section 231), states:
“As the law should not take wanton pleasure in thwarting the intention of the testator, it seems strange that it could ever have been supposed that the question of remoteness was to be determined by the state of things at the date of a testator’s will, and not at the time of his death. The object of the rule. against perpetuities is to confine the vesting of contingent estates to a short period after their creation; and if it is certain when the estate is created that the contingent event must happen within the required time, it seems a needless interference with the testamentary power to say that the estate is bad because at some time before the estate was created, and when its existence was entirely in the control of the testator, it was not certain that the contingent event would happen within the required time. * * * The rule that the question of remoteness is to be determined from the time of the testator’s death, and not of his will, is now settled.”
The learned author cites many cases in support of this rule. In Chaplin on Suspension of the Power of Alienation (section 8?), this rule is also stated. It is said: ‘ ‘ The creation of the estate takes place at his death, and "the lives must be then in being.” This rule was not only followed in the cases cited by Mr. Gray, but settled in Griffen v. Ford, 1 Bosw. 123; Dungannon v. Smith, 12 Clark & F. 546; McArthur v. Scott, 113 U. S. 340.
The wife of the testator being dead at the time of the creation of the estate, James Phillips was the first taker. The sisters Mary and Jane do not take successive estates in the lands, but each takes a defeasible fee in an undivided moiety, and as to each moiety the power of alienation is suspended for another life, and thus the power as to the whole for only two lives in being at the creation of-the estate. The “other sister,” Elizabeth Clark, therefore took the fee, as held in the former opinion.
The motion for rehearing must be denied.'
The other Justices concurred.